FINAL REJECTION
This is in response to Applicant amendments filed on 06/06/2022 amending Claims 1, 13 and 14. Claims 1-11, and 13-22 are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 and 13-22 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Claims 1, 13 and 14 recites the limitation “an air outlet diametrically opposed from the air inlet”. There is no support in the original specification for the air outlet and inlet being on the same circular structure and being directly opposite from each other in reference to the center or diameter of the circular structure. The Specification illustrate in Fig. 5 the inlet 38 being on a first circular structure 30 and the outlet 44 being on a second circular structure different from the first circular structure. 
Regarding Claims 2-11, 15-22: Claims 2-11, and 15-22 are also rejected for being dependent on rejected Claims 1, 13.

The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-11, and 15-22 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claims 1, 13, and 14: Claims 1, 13, and 14 recites “an air outlet diametrically opposed from the air inlet”. It is not clear in reference of which tangible structure or geometrical construction (e.g. axis, center, circle, plane) the inlet and outlet are diametrically opposed, yielding indefiniteness. To further advance prosecution and in view of the Specification, see for example Fig. 5, the above limitation is interpreted as  “an air outlet directly opposed from the air inlet on a circle passing through the inlet and outlet” .
Regarding Claims 2-12, and 15-22, Claims 2-12, and 15-22 are rejected for being dependent on rejected Claims 1 and 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diaz (US 20110120075).

Regarding Claim 14: Diaz discloses an aircraft propulsion unit (10; Figs. 1-2) comprising: gas generator (see annotated figure ‘075) including a fan (28; Figs. 1-2)  surrounded by a casing (see annotated figure ‘075); a nacelle (40; Figs. 1-2) extending around the casing and defining an annular compartment (17; Figs. 1-2) between the nacelle and the casing; an air inlet (60; Figs. 1-2)  configured to accept a ventilation air flow inside the annular compartment (see dash-line arrow; [0031]);GVFR\69498AM1 an air outlet (48; Figs. 1-2) diametrically opposed from the air inlet (see annotated  figure ‘075 showing a circle and a diameter  passing through the inlet and the outlet) the outlet  configured to evacuate the ventilation air flow from the annular compartment (see dash-line arrow; [0031]); equipment located in the annular compartment between the air inlet and the air outlet (see element 17 in  annotated figure ‘075, fig. 1 and [0027] wherein element 17 is located between the inlet and outlet); an air flow adjustment regulator (see annotated figure ‘075)) configured to maintain a nominal value of the ventilation air flow circulating through the air outlet under nominal operating conditions (see Abstract, [0031], and Fig. 2 wherein 48 is open to allow air circulation), and to reduce a value of the ventilation air flow through the air outlet when a fire is detected inside the annular compartment (see Abstract [0010] and [0036] wherein the door is closed when a fire is detected).


    PNG
    media_image1.png
    1104
    816
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 9-11, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (US 2011/0120075) in view of Bowers (US 2005/0279103).

Regarding Claim 1: Diaz discloses an aircraft propulsion unit (10; Figs. 1-2) comprising: a gas generator (see annotated figure ‘075) including a fan (28; Figs. 1-2) surrounded by a casing (see annotated figure ‘075); a nacelle (40; Figs. 1-2) extending around the casing and defining an annular compartment (17; Figs. 1-2) between the nacelle and the casing; an air inlet (60; Figs. 1-2) configured to accept a ventilation air (see dash-line arrow; [0031]) flow inside the annular compartment; an air outlet (48; Figs. 1-2) diametrically opposed from the air inlet (see annotated  figure ‘075 showing a circle and a diameter  passing through the inlet and the outlet) the outlet  configured to evacuate the ventilation air flow from the annular compartment (see dash-line arrow; [0031]); equipment located in the annular compartment between the air inlet and the air outlet (see element 17 in  annotated figure ‘075, fig. 1 and [0027] wherein element 17 is located between the inlet and outlet) and an air flow adjustment regulator (see annotated figure ‘075) configured to maintain a nominal value of the ventilation air flow circulating through at least one of (a) the air inlet and (b) the air outlet under nominal operating conditions (see Abstract, [0031], and Fig. 2 wherein 48 is open to allow air circulation), and to reduce a value of the ventilation air flow when a fire is detected inside the annular compartment (see Abstract [0010] and [0036] wherein the door is closed when a fire is detected).
Diaz does not explicitly recite the air inlet being arranged on the casing of the fan although Fig. 1 illustrates an inlet similar to the inlet 60 being arranged on the fan casing.
However, Bowers teaches an aircraft propulsion unit ( “engine” Fig. 1) having a fan casing (“fan case”; Fig. 1) and a nacelle (32; Fig. 1), a compartment (34; Fig. 1)  between the fan casing and the nacelle, an inlet (36; Fig. 1) on the fan casing and an outlet (38; Fig. 1) on the nacelle.
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Diaz to have the air inlet being arranged on the casing of the fan, as taught by Bowers, to provide ventilation air flow by utilizing the pressure build-up generated at the intake of the engine, as recognized by Bowers, see [0019].


Regarding Claim 3: Diaz in view of Bowers teaches all the limitations of Claim 1, as stated above, and Diaz further discloses the flow adjustment regulator includes a flow-control valve ([0030] wherein a thermally actuated valve is disclosed which necessarily control the flow).

Regarding Claim 9: Diaz in view of Bowers teaches all the limitations of Claim 1, as stated above, and Diaz further discloses the aircraft (32; Figs. 1-2) propulsion unit comprising at least one propulsion unit according to claim 1 (see rejection of Claim 1).

Regarding Claim 10: Diaz in view of Bowers teaches all the limitations of Claim 1, and Diaz further discloses a process (the apparatus of Claim 1 discloses it method of operating) for reducing the ventilation air flow (see dashline arrow in Fig. 2) of the annular compartment (17; Figs. 1-2) of the aircraft propulsion unit of the aircraft propulsion unit according to claim 1, the process comprising a step of adjusting a value of the ventilation air flow circulating through at least one of (a) the air inlet and (b) of the air outlet (see Figs. 1 and 2 wherein 48 is closed thus adjusting the air flow) to reduce the value of the ventilation air flow when the fire is detected inside the annular compartment (see Abstract [0010] and [0036] wherein the door is closed when a fire is detected).

Regarding Claim 11:  Diaz in view of Bowers teaches all the limitations of Claim 3, as stated above, and Diaz further discloses the flow adjustment regulator includes a flow-control valve ([0030] discloses the flap being replaced by a thermo actuated valve and [0036] discloses thermal actuator being a thermal fuse).


Regarding Claim 17: Diaz in view of Bowers teaches all the limitations of Claim 1, as stated above, and Dias modified by Bowers as stated in Claim 1 further teaches and a first end (end facing the fan, see Fig. 1 of Bowers) of the air inlet opening onto an outer surface (surface of the fan case facing the fan, see Fig. 1 of Bowers) of the casing of the fan and a second end (end facing 34; Fig. 1 of Bowers) of the air inlet opening onto an inner surface (surface of the fan case facing 34; Fig. 1 of Bowers) of the casing of the fan inside the annular compartment .


Regarding Claim 21: Diaz in view of Bowers teaches all the limitations of Claim 1, as stated above, and Diaz further discloses wherein the air outlet is arranged so that a first end (see annotated figure ‘075) of said air outlet opens onto an inner surface (see annotated figure ‘075)  of the nacelle inside the 2094-P157US 69498AM3annular compartment and a second end (see annotated figure ‘075)  of said air outlet opens onto an outer surface (see annotated figure ‘075)  of the nacelle.


Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (US 2011/0120075) in view of Bowers (US 2005/0279103), and further in view of Stretton (US 2007/0245711).

Regarding Claim 7: Diaz in view of Bowers, teaches all the limitations of Claim 1, as stated above, and Diaz further discloses the air flow adjustment regulator configured to reduce a section of the air outlet (see Figs. 1-2), the air flow adjustment regulator is configured to reduce a section of the air outlet through a door (48, Fig. 1) (see Fig. 1 how the outlet is closed).
Diaz is silent regarding the door being an air outlet grid with fins.
However, Stretton teaches a ventilation system for a compartment (40; Figs. 4, 4A-4B) having an air outlet (42; Figs. 4, 4A-4B) with an air outlet grid with fins (44, 44’; Figs. 4, 4A-4B); and an air flow adjustment regulator (44, 44’, 45, and elements operatively connected thereto; Figs. 4, 4A-4B) configured to reduce a section of the air outlet through the air outlet grid (see Fig. 4a solid and dash lines).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the door of Diaz to have the door being an air outlet grid with fins, as taught by Stretton. Doing so would enable do have a more regular, i.e. less turbulent, air flow through the outlet due to the fins that regularize the air flow.


Regarding Claim 19:  Diaz in view of Bowers teaches all the limitations of Claim 1, as stated above, but is silent regarding the air outlet is arranged in a bottom part of the annular compartment.
However, Stretton teaches a ventilation compartment (35; Fig. 4) with an outlet (38, and/or 40; Figs. 4, 4A-B) being arranged in a bottom part of the compartment (see Fig. 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the outlet of Diaz to have the air outlet is arranged in a bottom part of the annular compartment, as taught by Stretton, to utilize the flow of the bypass and/or exhaust gas an generate suction through the outlet.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Diaz (US 2011/0120075), in view of Bowers (US 2005/0279103), in view of Midernstein (US 5, 239,817), and further in view Berkompas (US 2018/0023841).

Regarding Claim 8: Diaz, in view of Bowers, in view of Mildenstein teaches all the limitations of Claim 7, as stated above, but is silent regarding the fins comprise one of (a) a thermoplastic material and (b) an external coating of an intumescent material.
However, Berkompas teaches using intumescent material in and around aperture to prevent spread of fire in an aircraft as well as placing a coating of intumescent material on a fins/louver surface (see [0006]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fins of Diaz, in view of Bowers, in view of Mildenstein to have the fins comprise an external coating of an intumescent material, as taught by Berkompas to enable, under heating, to have expansion of the fin coating due to heating and thereby reducing or blocking airflow through the fins, as recognized by Berkompas, see [0006].

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (US 2011/0120075), in view of Bowers (US 2005/0279103), and further in view of Midernstein (US 5, 239,817).

Regarding Claims 1 and 2: Diaz discloses an aircraft propulsion unit (10; Figs. 1-2) comprising: a gas generator (see annotated figure ‘075) including a fan (28; Figs. 1-2) surrounded by a casing (see annotated figure ‘075); a nacelle (40; Figs. 1-2) extending around the casing and defining an annular compartment (17; Figs. 1-2) between the nacelle and the casing; an air inlet (60; Figs. 1-2) configured to accept a ventilation air (see dash-line arrow; [0031]) flow inside the annular compartment; an air outlet (48; Figs. 1-2) diametrically opposed from the air inlet (see annotated  figure ‘075 showing a circle and a diameter  passing through the inlet and the outlet) the outlet configured to evacuate the ventilation air flow from the annular compartment (see dash-line arrow; [0031]); equipment located in the annular compartment between the air inlet and the air outlet (see element 17 in  annotated figure ‘075, fig. 1 and [0027] wherein element 17 is located between the inlet and outlet); and an air flow adjustment regulator (see annotated figure ‘075) configured to maintain a nominal value of the ventilation air flow circulating through at least one of (a) the air inlet and (b) the air outlet under nominal operating conditions (see Abstract, [0031], and Fig. 2 wherein 48 is open to allow air circulation), and to reduce a value of the ventilation air flow when a fire is detected inside the annular compartment (see Abstract [0010] and [0036] wherein the door is closed when a fire is detected).
Diaz does not explicitly recite the air inlet being arranged on the casing of the fan although Fig. 1 illustrates an inlet similar to the inlet 60 being arranged on the fan casing.
However, Bowers teaches an aircraft propulsion unit ( “engine” Fig. 1) having a fan casing (“fan case”; Fig. 1) and a nacelle (32; Fig. 1), a compartment (34; Fig. 1)  between the fan casing and the nacelle, an inlet (36; Fig. 1) on the fan casing and an outlet (38; Fig. 1) on the nacelle.
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Diaz to have the air inlet being arranged on the casing of the fan, as taught by Bowers, to provide ventilation air flow by utilizing the pressure build-up generated at the intake of the engine, as recognized by Bowers, see [0019].
Diaz is silent regarding the air inlet includes an air inlet pipe having an air inlet passage section, and the flow adjustment reduces the air inlet passage section of the air inlet pipe and controlling air flow circulating through the air inlet.
However, Mildenstein teaches a ventilation system (“ventilation system” see title  and Figs. 1-2) for a compartment having an inlet (24; Fig. 1) and an outlet (26; Fig. 1), an inlet air adjustment regulator (see Fig. 2) configured to maintain a nominal value of the ventilation air flow circulating through the air inlet under nominal operating conditions (no fire detected; Col. 1 L. 65- Col. 2 L.3; Col. 3 L. 44- L. 60) and to reduce a value of the ventilation air flow when a fire is detected inside the compartment (Col. 3 L. 44- L. 60), the inlet air  adjustment regulator forming the air inlet and including an air inlet pipe (34, Fig. 3) having an air inlet passage section (section delimited by 36, Fig. 3), and the flow adjustment reduces the air inlet passage section of the air inlet pipe and controlling air flow circulating through the air inlet (see Fig. 3 how 36 reduces the passage section).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet of Diaz to add the inlet air adjustment regulator of Mildenstein, and thus an air inlet pipe having an air inlet passage section, and the flow adjustment reduces the air inlet passage section of the air inlet pipe and controlling air flow circulating through the air inlet, as taught by Midenstein. Doing so would enable to provide a redundant fire protection, as well as provide optimum control air flow inside the compartment, as recognized by Mildenstein (see Col. 3 L. 20-29).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (US 2011/0120075), in view of Bowers (US 2005/0279103), and in view of Midernstein (US 5, 239,817), and further in view of Charlemagne (US 2016/0368618).

Regarding Claim 4: Diaz in view of Bowers, in view of Mildenstein teaches all the limitations of Claim 2, as stated above, and Mildenstein further teaches the inlet flow adjustment regulator reduces the section of the air inlet passage of the air inlet pipe (see Col. 3 L. 44- L. 60) when control (“fire handle” Col. 3 L. 44-47) connected to the flow adjustment regulator (the fire handle is connected to the inlet flow adjustment via 42, 30; Fig. 6 and Col. 3 L. 44-60) is  actuated.
Diaz in view of Bowers, and further in view of Mildenstein is silent regarding actuation performed by a pilot.
However, Charlemagne teaches a fire suppression and detection system (see Abstract) wherein the fire suppression is actuated by a pilot (see [0004] and [007])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Diaz in view of Bowers, and further in view of Mildenstein to have the system actuated by a pilot, as taught by Charlemagne, to have a manual control of the system which provide a redundant way to control the system.

Regarding Claim 5: Diaz in view of Bowers, in view of Mildenstein teaches all the limitations of Claim 2, as stated above, and Mildenstein further teaches wherein the flow adjustment regulator reduces the section of the air inlet passage of the air inlet pipe when a fire is detected in the compartment (see Col. 3 L. 44-60).
Diaz in view of Bowers, and further in view of Mildenstein is silent regarding temperature sensors configured to measure a temperature in the annular compartment and detected a fire when the temperature measured by the temperature sensor is at least one of (a) greater than a predetermined temperature or (b) equal to a predetermined temperature.
However, Charlemagne teaches a fire detection system (42; Fig. 1) having temperature sensors (44; Fig. 1; [0035]) configured to measure a temperature in the annular compartment and detected a fire when the temperature measured by the temperature sensor is at least one of (a) greater than a predetermined temperature or (b) equal to a predetermined temperature (see [0035]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Diaz in view of Bowers, and further in view of Mildenstein to have the fire detection system of  Charlemagne, and thus having temperature sensors configured to measure a temperature in the annular compartment and detected a fire when the temperature measured by the temperature sensor is at least one of (a) greater than a predetermined temperature or (b) equal to a predetermined temperature. Doing so would enable to provide an automatic detection of fire.

Regarding Claim 6: Diaz in view of Bowers, in view of Mildenstein teaches all the limitations of Claim 2, as stated above, and Mildenstein further teaches wherein the flow adjustment regulator reduces the section of the air inlet passage of the air inlet pipe upon detection of a fire in the compartment (see Col. 3 L. 44-60).
Diaz in view of Bowers, and further in view of Mildenstein is silent regarding the detection of the fire being via a signal indicative of a fire.
However, Charlemagne teaches a fire detection system (42; Fig. 1) that emits a signal indicative of a fire (“signal”, see [0007] and [0035] wherein sensors).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Diaz in view of Bowers, and further in view of Mildenstein to have the fire detection system of Charlemagne, and thus emitting a signal indicative of a fire. Doing so would enable to provide an automatic detection of fire.

Claims 13, 15-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (US 2011/0120075) in view of Midernstein (US 5, 239,817).

Regarding Claim 13: Diaz discloses an aircraft propulsion unit (10; Figs. 1-2) comprising: gas generator (see annotated figure ‘075) including a fan (28; Figs. 1-2)  surrounded by a casing (see annotated figure ‘075); a nacelle (40; Figs. 1-2) extending around the casing and defining an annular compartment (17; Figs. 1-2) between the nacelle and the casing; an air inlet (60; Figs. 1-2)  configured to accept a ventilation air flow inside the annular compartment (see dash-line arrow; [0031]);GVFR\69498AM1 an air outlet (48; Figs. 1-2) diametrically opposed from the air inlet (see annotated  figure ‘075 showing a circle and a diameter  passing through the inlet and the outlet) the outlet  configured to evacuate the ventilation air flow from the annular compartment (see dash-line arrow; [0031]); equipment located in the annular compartment between the air inlet and the air outlet (see element 17 in  annotated figure ‘075, fig. 1 and [0027] wherein element 17 is located between the inlet and outlet); 
and an air flow adjustment regulator (see annotated figure ‘075) configured to maintain a nominal value of the ventilation air flow circulating through at least the air inlet under nominal operating conditions (see Abstract, [0031], and Fig. 2 wherein 48 is open to allow air circulation which will maintain a specific air flow through the inlet), and to reduce a value of the ventilation air flow when a fire is detected inside the annular compartment and to reduce a value of the ventilation air flow when a fire is detected inside the annular compartment(see Abstract [0010] and [0036] wherein the door is closed when a fire is detected).
However, Diaz does not explicitly recite that the air flow adjustment configured to reduce the value of the ventilation air flow  through the air inlet, although Diaz discloses the air flow adjustment regulator indirectly reducing the value of the ventilation air flow through the air inlet via the compartment (since inlet and outlet are fluidly communicating via the compartment).
However, Mildenstein teaches a ventilation system (“ventilation system” see title  and Figs. 1-2) for a compartment having an inlet (24; Fig. 1) and an outlet (26; Fig. 1), an inlet air adjustment regulator (see Fig. 2) configured to maintain a nominal value of the ventilation air flow circulating through the air inlet under nominal operating conditions (no fire detected; Col. 1 L. 65- Col. 2 L.3; Col. 3 L. 44- L. 60) and to reduce a value of the ventilation air flow when a fire is detected inside the compartment (Col. 3 L. 44- L. 60), wherein the inlet air flow adjustment regulator is associated with the air inlet (see Col. 3 L. 20-23 and Abstract wherein the valve 28 is disposed at the inlet) and that the value of the ventilation air flow is reduce through the air inlet (Col. 3 L. 20-29).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet of Diaz to add the inlet air flow regulator adjustor of Mildenstein, and thus the flow adjustment reduces the air inlet passage section of the air inlet pipe and controlling air flow circulating through the air inlet, as taught by Midenstein. Doing so would enable to provide a redundant fire protection, as well as provide optimum control air flow inside the compartment, as recognized by Mildenstein (see Col. 3 L. 20-29).

Regarding Claim 15: Diaz in view of Midernstein teaches all the limitations of Claim 13, as stated above, and Midernstein further teaches wherein the air flow adjustment regulator is disposed in the air inlet so as to interrupt at least some of the ventilation air flow through the air inlet (see Col. 3 L. 20-29 and Abstract wherein the valve 28 is disposed at the inlet and control, e.g. interrupt, the air flow).

Regarding Claim 16: Diaz in view of Midernstein teaches all the limitations of Claim 13, as stated above, and Diaz further discloses wherein the air inlet and the air outlet are fitted through the wall of the nacelle (see annotated figure ‘075).

Regarding Claim 22: Diaz in view of Midernstein teaches all the limitations of Claim 13, as stated above, and Diaz further discloses wherein the air outlet is arranged so that a first end (see annotated figure ‘075) of said air outlet opens onto an inner surface (see annotated figure ‘075)  of the nacelle inside the 2094-P157US 69498AM3annular compartment and a second end (see annotated figure ‘075)  of said air outlet opens onto an outer surface (see annotated figure ‘075)  of the nacelle.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Diaz (US 2011/0120075) in view of Midernstein (US 5, 239,817), and further in view of Bowers ( US 2005/0279103).

Regarding Claim 18: Diaz in view of Midernstein teaches all the limitations of Claim 13, as stated above, and Diaz further discloses an outer and an inner surfaces (see annotated figure ‘075) of the casing of the fan.
Diaz does not explicitly recite the air inlet being arranged on the casing of the fan and thus a first end of the air inlet opening onto the outer surface of the casing of the fan and a second end of the air inlet opening onto the inner surface of the casing of the fan inside the annular compartment. Although Fig. 1 of Diaz seems to illustrate an inlet similar to the inlet 60 being arranged on the casing.
However, Bowers teaches an aircraft propulsion unit ( “engine” Fig. 1) having a fan casing (“fan case”; Fig. 1) and a nacelle (32; Fig. 1), a compartment (34; Fig. 1)  between the fan casing and the nacelle, an inlet (36; Fig. 1) on the fan casing and an outlet (38; Fig. 1) on the nacelle and a first end (end facing the fan, see Fig. 1) of the air inlet opening onto an outer surface (surface of the fan case facing the fan, see Fig. 1) of the casing of the fan and a second end (end facing 34; Fig. 1) of the air inlet opening onto an inner surface (surface of the fan case facing 34; Fig. 1) of the casing of the fan inside the annular compartment .
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Diaz to have the air inlet being arranged on the casing of the fan, as taught by Bowers, and thus having a first end of the air inlet opening onto the outer surface of the casing of the fan and a second end of the air inlet opening onto the inner surface of the casing of the fan inside the annular compartment. Doing so would enable to provide ventilation air flow by utilizing the pressure build-up generated at the intake of the engine, as recognized by Bowers, see [0019].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Diaz (US 2011/0120075) in view of Midernstein (US 5, 239,817), and further in view of Stretton (US 2007/0245711).
Regarding Claim 20:  Diaz in view of Midernstein teaches all the limitations of Claim 13, as stated above, but is silent regarding the air outlet is arranged in a bottom part of the annular compartment.
However, Stretton teaches a ventilation compartment (35; Fig. 4) with an outlet (38, and/or 40; Figs. 4, 4A-B) being arranged in a bottom part of the compartment (see Fig. 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the outlet of Diaz to have the air outlet is arranged in a bottom part of the annular compartment, as taught by Stretton, to utilize the flow of the bypass and/or exhaust gas an generate suction through the outlet.




Response to Arguments
Applicant’s arguments filed 06/06/2022 have been considered but are not convincing for the following reasons:
Applicant’s representative asserts that the prior art of record does not disclose or teach the newly amended claimed arrangement of the inlet, outlet, and equipment, and particularly does not disclose or teach  the limitations “an air outlet diametrically opposed from the air inlet” and “equipment located in the annular compartment between the air inlet and the air outlet”.

However, as articulated above, the limitation “an air outlet diametrically opposed from the air inlet” generates 112(a) and (b) issues and is interpreted as “an air outlet directly opposed from the air inlet on a circle passing through the inlet and outlet”. Diaz discloses “an air outlet directly opposed from the air inlet on a circle passing through the inlet and outlet” see annotated figure ‘075 showing a circle and a diameter passing through the inlet and the outlet.  Diaz discloses the element 17, i.e. FADEC ([0027]), in Fig. 1 pointing at a location between the inlet and the outlet. Thus Diaz discloses the limitation “equipment located in the annular compartment between the air inlet and the air outlet”.
In addition, Applicant’s representative asserts that the diameter is understood with a center along the axis of the motor 28, and seems relies on Fig. 5 to show that the equipment is spread circumferential from the inlet to the outlet on each side of the axis engine and thus the ventilation air flow is split into two flows. 
However, under broadest reasonable interpretation however, Applicant’s arguments are not commensurate in scope with the requirements of the claims as interpreted under the Broadest Reasonable Interpretation (BRI).  Despite Applicant’s position, the limitations in question merely recite “an air outlet diametrically opposed from the air inlet” and “equipment located in the annular compartment between the air inlet and the air outlet”.  These recitations do not require that the diameter to be center along the axis of the motor 28 and the equipment to around the axis.  
Consequently, the inlet, outlet, and equipment arrangement disclosed by Diaz meets all of the claimed arrangement of the recited independent claims 1, 13, and 14. 
 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./Examiner, Art Unit 3741     


/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741